internal_revenue_service number release date index number --------------------- ------------- -------------------------------------- ---------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-138436-08 date date legend target ------------------------------------------------------------- ----------------------------------------------------------- --------------------------------------- acquiring --------------------------- ---------------------------------------------------------------- ----------------------------------------------------------- state a business a a b c d e ------ --------------- -- ------ ---- ----------- ---- dear ---------------- this responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information provided in that plr-138436-08 request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts target is a closely held state a corporation that is engaged in business a target has a individual shareholders the shareholders each owning an equal amount of the common_stock outstanding acquiring is a publicly_held_corporation that has common_stock outstanding target owns approximately b percent of the common_stock of acquiring the stock of acquiring is target’s primary asset proposed transaction for what are represented to be valid business purposes target and acquiring will engage in the following transaction the proposed transaction i ii iii target will sell a portion of its assets other than its acquiring shares target will use the sales proceeds to purchase additional shares of acquiring common_stock and may also engage in margin borrowing to purchase additional shares of acquiring common_stock target will transfer any remaining assets other than its acquiring shares to one or more newly formed limited_liability companies or newly formed corporations the subsidiaries the membership interests or shares of which will be distributed to shareholders pursuant to the plan_of_reorganization target will transfer all of its acquiring shares the old acquiring shares to acquiring in exchange for a number of newly issued or treasury acquiring common shares the new acquiring shares on the date of the exchange the exchange the number of new acquiring shares which will be transferred to target in exchange for the old acquiring shares held by target at closing will be equal to the total rounded down to the nearest whole share of a c of the number of old acquiring shares minus b that many shares equal to dollar_figured divided by the average of the market_value per share of acquiring common_stock on the ten trading days immediately preceding the trading day which is two trading days prior to closing in connection with the exchange acquiring will not assume any plr-138436-08 target liabilities or receive any target assets which are subject_to liabilities iv within e months of step iii above target will distribute to the shareholders on a pro_rata basis the new acquiring shares and its ownership interests in the subsidiaries target will then initiate the dissolution process steps ii - iv collectively the downstream reorganization representations the following representations have been made regarding the proposed transaction a the fair_market_value of the new acquiring shares received by each target shareholder will approximately equal the fair_market_value of the target stock surrendered therefor by such shareholder in the exchange b during the five-year period ending on the closing date of the downstream reorganization a neither acquiring nor any person related as defined in sec_1 e to acquiring has acquired target shares with consideration other than acquiring shares b neither target nor any person related as defined in sec_1_368-1 without regard to sec_1_368-1 to target will have acquired target shares with consideration other than acquiring shares or target shares and c no distribution will have been made with respect to the stock of target other than ordinary normal regular dividend distributions made pursuant to the historic dividend paying practice of target either directly or through any transaction agreement or arrangement with any other person c at least of the proprietary interest in target will be exchanged for acquiring common_stock and will be preserved within the meaning of sec_1 e i d acquiring has no plan or intention to reacquire directly or through a related_person within the meaning of sec_1_368-1 any of the new acquiring shares issued in the proposed transaction e acquiring will acquire at least of the fair_market_value of the net assets and at least of the fair_market_value of the gross assets held by target immediately before the proposed transaction for this representation amounts paid_by target to dissenters if any amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property amounts paid_by target to acquiring for acquiring’s expenses_incurred in the proposed transaction and all redemptions and distributions except for regular normal dividends plr-138436-08 made by target immediately before the transfer will be included as assets of target held immediately before the proposed transaction f acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the proposed transaction g target will distribute the stock securities and other_property it receives in the exchange and its other properties in pursuance of the plan_of_reorganization h there are no liabilities of target that will be assumed within the meaning of sec_357 by acquiring nor are there any liabilities to which the assets transferred by target to acquiring will be subject i following the proposed transaction acquiring will continue the historic_business of target or use a significant portion of target's historic_business_assets received in the proposed transaction in a business j acquiring target and the shareholders of target will pay their respective expenses_incurred in connection with the proposed transaction k target there is no intercorporate indebtedness existing between acquiring and l no two parties to the proposed transaction are investment companies as defined in sec_368 and iv m acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target n target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 o the non-issuance of fractional shares of acquiring stock to target in the exchange is solely for the purpose of avoiding the expense and inconvenience to acquiring of issuing fractional shares and any cash paid_by acquiring to target pursuant to the reorganization agreement in lieu of issuing such fractional shares is not separately bargained for consideration based solely on the information submitted and the representations made we rule as follows regarding the proposed transaction rulings plr-138436-08 the downstream reorganization will qualify as a reorganization within the meaning of sec_368 acquiring and target will each be a_party_to_a_reorganization within the meaning of sec_368 target will recognize no gain_or_loss on the transfer of its old acquiring shares to acquiring solely for new acquiring shares in the exchange sec_361 target will recognize no gain_or_loss on its distribution of the new acquiring shares to its shareholders sec_361 target will recognize gain on the distribution of the membership interests or shares of subsidiaries and other appreciated_property if any to the shareholders as if such property had been sold by target at its fair_market_value sec_361 acquiring will recognize no gain_or_loss on its receipt of the old acquiring shares solely in exchange for the new acquiring shares in the exchange sec_1032 gain will not be recognized by the shareholders on the exchange of target shares for new acquiring shares except to the extent cash or other_property other than the new acquiring shares is received by the shareholders in the downstream reorganization the amount of such gain if any shall not exceed the aggregate amount of cash and the fair_market_value of other_property received in the exchange other than new acquiring shares sec_356 if the exchange has the effect of the distribution of a dividend determined with the application of sec_318 then the amount of the gain recognized that is not in excess of the target shareholders’ ratable share of undistributed_earnings and profits of target will be treated as a dividend sec_356 the remainder if any of the gain recognized will be treated as gain from the sale_or_exchange of property sec_1001 no loss will be recognized on the exchange sec_356 shareholders’ basis in the new acquiring shares will equal the basis of the target shares surrendered in the exchange decreased by the amount of any money and the fair_market_value of any other_property received by the shareholders and increased by the amount if any which was treated as a dividend and the amount if any of gain not including any portion of such gain which was treated as a dividend to the shareholders which was recognized in the exchange sec_358 shareholders’ holding_period in the new acquiring shares received in the proposed transaction will include the period during which the stock of target surrendered in exchange therefor was held provided that the target stock is held as a capital_asset by the shareholders on the date of the exchange sec_1223 under sec_381 and sec_1_381_a_-1 the taxable_year of target will end on the effective date of the closing of the downstream reorganization and acquiring will succeed to and take into account the items of target described in sec_381 subject_to plr-138436-08 the provisions and limitations of sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder caveats no opinion is expressed about the tax treatment of the proposed transaction under any other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effect resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding the federal_income_tax consequences of step i the transfer of any remaining assets to subsidiaries in step ii or the distribution by target of any remaining assets to its shareholders in step iv procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative cc sincerely __richard k passales_____ richard k passales senior counsel branch office of associate chief_counsel corporate
